Citation Nr: 0611831	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
asbestosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has spots on his lungs, claimed 
as asbestosis as a result of his inservice exposure to 
asbestos.  In McGinty v. Brown, 4 Vet. App. 428 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that there had been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  VA, however, has provided 
adjudicators some guidance in addressing claims involving 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of certain pulmonary diseases.  Veterans 
Benefits Administration Manual M21-1MR, part IV 
(ii)(2)(C)(9)(c).  When considering an asbestos claim, VA 
must determine whether or not military records demonstrate 
asbestos exposure in service.  M21-1MR, part IV 
(ii)(2)(C)(9)(h).  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
disease.  Id.

In this case, VA has conceded that the veteran was exposed to 
asbestos during service.  (See Statement of the Case, dated 
in April 2005).  The veteran was in the Navy, assigned as a 
Machinist Mate.  

At the time of his personal hearing before the undersigned in 
August 2005, the veteran submitted a private medical 
statement dated in August 2005 from Travis Pardue, MD.  Dr. 
Pardue stated that chest x-rays in 2002 and 2003 demonstrated 
a small granuloma in the left lower lung.  A chest computed 
tomogram (CT) scan of 2004 revealed a 9-millimeter granuloma 
in the lower lobe of the left lung.  At his hearing, the 
veteran did not waive initial RO review of this evidence.  
Hearing transcript, page 7.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the veteran 
has not yet been provided an examination as to this issue.  
Given the in-service exposure to asbestos as well as the 
veteran's recent submission of medical documentation of 
abnormalities of his lung, an examination is deemed necessary 
in this case.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
comprehensive examination to determine the 
nature and likely etiology of his claimed 
pulmonary disorder.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify all pulmonary 
disorders and provide an opinion as to 
whether it is at least as likely as not 
that any of the veteran's lung, pleural or 
any other pulmonary disability is due to 
asbestos exposure or other disease or 
injury in service.  Particular note should 
be made as to the effect, if discernible, 
of the veteran's post-service asbestos 
exposure on his current pulmonary disease.  
A complete rationale for any opinion 
expressed must be provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After undertaking any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for asbestos-related 
pulmonary disease.  If the benefit sought 
on appeal is not granted, he should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

